DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on July 26, 2022 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 17, 2021 and February 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itai (JP2003-291611; machine translation relied upon).
Regarding claim 1, Itai teaches a tire comprising a tread portion provided with a plurality of circumferential grooves 3, 4 and 5 (machine translation at page 4; figure 1), wherein ground contact lengths of a ground contacting patch decrease in the axially outward direction (machine translation at page 4; figure 2), and groove depths of the circumferential grooves decrease in the axially outward direction (machine translation at page 4, second to last paragraph – page 5, first paragraph; figure 1), the tire is mounted on a standard rim and filled with standard pressure and at a standard load (machine translation at page 3), and the ground contacting patch is symmetrical (figure 2), indicating that it is placed on a flat horizontal surface with zero camber angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Itai (JP2003-291611; machine translation relied upon).
Regarding claim 2, Itai teaches that the ground contact length of the shoulder rib is preferably 85-95% of the center rib (machine translation at page 4, first paragraph), resulting in a range of 1.05 (1/0.95) to 1.18 (1/0.85), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a range of ground contact length to shoulder contact length of 1.05 to 1.18 because such a range is taught by Itai (see machine translation at page 4, first paragraph). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, the virtual line, reference virtual circle, and first virtual circle can all be arbitrarily determined, and as such Itai reads on such limitations.
Regarding claim 4, because the virtual line and first virtual circle are arbitrary, defining the claimed first position does not require any structural limitations to the tire, and as such Itai reads on such limitations.
Regarding claim 5, because the virtual line and second virtual circle are arbitrary, defining the claimed second position does not require any structural limitations to the tire, and as such Itai reads on such limitations.
Regarding claim 6, because the correction coefficient is arbitrary, the equations 1 and 2 do not require any particular structural limitations, and as such Itai reads on the claim.
Regarding claims 7 and 13-14, Itai teaches that the ground contact length is preferably 85 to 95% of that of the center rib (machine translation at page 4, first paragraph). Accordingly, for calculation purposes, using the middle value of 90%, equation 2 simplifies to r2 = r0/(1+0.11*α). Substituting in the α endpoint values of 0.5 and 1, indicates that the claimed range is r2 is from 90% of r0 (r0/1.11) to 94% of r0 (r0/1.06). Itai teaches that the depth of the shoulder groove (the groove located at the claimed second position having radius r2) is preferably 65 to 95% of the depth of the groove h0 of the center groove (machine translation page 4, last paragraph – page 5, first paragraph), thus overlapping the claimed range. While the depth of the groove 4 is not specifically disclosed, the drawings suggest that the depth of such a groove is about halfway between the depths of the groove 3 and the groove 5 (figure 1) and that the ground contact length L1 is about halfway between the lengths of the equatorial ground contact length L0 and the shoulder ground contact length L2. Accordingly, substituting in the α endpoint values of 0.5 and 1, indicates that the claimed range is r1 is from about 95% to 98% of r0. Because Itai teaches that the depth of the shoulder groove (the groove located at the claimed second position having radius r2) is preferably 65 to 95% of the depth of the groove h0 of the center groove (machine translation page 4, last paragraph – page 5, first paragraph), as well as suggesting that the depth of the groove 4 is about halfway between that of the shoulder groove and the center groove, suggests a range of about 82.5 to 97% of the depth of the center groove, overlapping the claimed range of about 95 to 98%.
Regarding claims 8-11, defining the reference radius r0 still results in arbitrary virtual lines and virtual circles, and as such Itai reads on the claims.
Regarding claim 12, the calculations above with regard to claim 7 were made with the reference radius r0 being defined based on the groove depth h0 of the groove adjacent to the tire equator.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US Pub. No. 2016/0176233).
Regarding claim 1, Kubota teaches a tire comprising a tread portion provided with a plurality of circumferential grooves 24a-24d (paragraph [0023]; figure 1), wherein ground contact lengths of a ground contacting patch decrease in the axially outward direction (paragraph [0026]; figure 2), and groove depths of the circumferential grooves decrease in the axially outward direction (paragraph [0027]; figure 1), the tire is mounted on a standard rim and filled with standard pressure and at a 80% applied load (paragraph [0026]), and the ground contacting patch is symmetrical (figure 2), indicating that it is placed on a flat horizontal surface with zero camber angle. Although Kubota teaches that the tire is at 80% load rather than maximum load, it would have been obvious to one of ordinary skill in the art to apply a maximum load rather than an 80% load in order to determine how a tire would perform at the maximum load.
Regarding claim 2, Kubota teaches a specific embodiment where the crown ground contact length measures 87.5 mm and the shoulder ground contact length at 80% of a half ground contact width measures 75 mm, resulting in a ratio of 1.17, falling within the claimed range. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 3, the virtual line, reference virtual circle, and first virtual circle can all be arbitrarily determined, and as such Kubota reads on such limitations.
Regarding claim 4, because the virtual line and first virtual circle are arbitrary, defining the claimed first position does not require any structural limitations to the tire, and as such Kubota reads on such limitations.
Regarding claim 5, because the virtual line and second virtual circle are arbitrary, defining the claimed second position does not require any structural limitations to the tire, and as such Kubota reads on such limitations.
Regarding claim 6, because the correction coefficient is arbitrary, the equations 1 and 2 do not require any particular structural limitations, and as such Kubota reads on the claim.
Regarding claims 7 and 13-14, as was set out above, Kubota teaches a specific embodiment with a ratio of 1.17 of the crown grown contact length to shoulder ground contact length. Accordingly, for calculation purposes, using the value of 1.17, equation 2 simplifies to r2 = r0/(1+0.17*α). Substituting in the α endpoint values of 0.5 and 1, indicates that the claimed range is r2 is from 85.5% of r0 (r0/1.17) to 91.7% of r0 (r0/1.09). Kubota teaches that the depth Gs of the shoulder groove (the groove located at the claimed second position having radius r2) is greater than the depth Gc of the center groove (paragraph [0033], as well as teaching specific embodiment where the value Gc/Gs is approximately 1 to 1.2 (paragraph [0043]) (claimed range of 83.3-100%), thus overlapping the claimed range. Measuring at the midpoint of the 40 and 55% of the half ground contact width has a ground contact length that measures 85 mm, resulting in a ratio L0/L1 of 1.03. Accordingly, for calculation purposes, using the value of 1.03, equation 1 simplifies to r1 = r0/(1+0.03*α). Substituting in the α endpoint values of 0.5 and 1, indicates that the claimed range is r1 is from 97.1% of r0 (r0/1.03) to 98.0% of r0 (r0/1.02). Itai teaches that the depth Gs of the shoulder groove (the groove located at the claimed second position having radius r2) is greater than the depth Gc of the center groove (paragraph [0033], as well as teaching specific embodiment where the value Gc/Gs is approximately 1 to 1.2 (paragraph [0043]) (claimed range of 83.3-100%), thus overlapping the claimed range.
Regarding claims 8-11, defining the reference radius r0 still results in arbitrary virtual lines and virtual circles, and as such Kubota reads on the claims.
Regarding claim 12, the calculations above with regard to claim 7 were made with the reference radius r0 being defined based on the groove depth Gc of the groove adjacent to the tire equator.
Regarding claims 15 and 17, the calculations above with regard to claim 7 were made with the radius r2 being defined based on a lateral groove (figures 1-2).
Regarding claims 16 and 18, the embodiment set out above in claims 15 and 17 have a groove depth of the target lateral groove of greater than 80%.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/404,405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between claim 1 of the instant application and claim 1 of the ‘405 application is that the instant application states in the preamble that the grooves are circumferential grooves, and it is extremely-well known and conventional in the tire art to use circumferential grooves, and the ‘405 application teaches circumferential grooves in the dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 26, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749